ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment after-final received on 2/4/21 has been entered. Claims 2, 9-20, and 22 are now canceled. Claims 1, 3-8, 21, and 23-27 are currently pending and under examination. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

			Withdrawn Rejections

 The rejection of pending claims 1, 3-8, 21, and 23-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendments to the claims. 

                                   Reasons for Allowance

Claims 1, 3-8, 21, and 23-27 are considered free of the prior art and allowed.

The following is an examiner’s statement of reasons for allowance:  while the Birc5/survivin promoter, which comprises SEQ ID NO:24, was known in the prior art, the prior art of record does not teach or suggest a fragment of the Birc5/survivin promoter which is less than 500 nucleotides, which comprises the motifs recited in the instant claim 1, and which further comprises SEQ ID NO:24. The closest prior art is U.S. Patent 6,800,737 (2004), hereafter referred to as Altieri. However, while Altieri teaches the use of fragments of the survivin promoter, including a 360 bp survivin promoter fragment comprising nucleotides 2560-2920 of SEQ ID NO:35, Altieri et al. does not teach or suggest a BIRC5/survivin promoter which is less than 500 nucleotides and which comprises SEQ ID NO:24. Note that SEQ ID NO:35 of Altieri et al. does not fully comprise SEQ ID NO:24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633